      Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :
                                                   MEMORANDUM DECISION
          - against -                  :
                                                   02 Cr. 00939-3(DC)
VERNON SNYPE,                          :

                       Defendant.      :

- - - - - - - - - - - - - - - - - -x


APPEARANCES:           AUDREY STRAUSS, ESQ.
                       United States Attorney for the
                       Southern District of New York
                            By: Patrick R. Moroney, Esq.
                                 Assistant United States Attorney
                       One Saint Andrew's Plaza
                       New York, NY 10007

                       VERNON SNYPE
                       Defendant Pro Se
                       Reg. No. 42333-054
                       F.C.I. Allenwood
                       P.O. Box 2000
                       White Deer, PA 17887


CHIN, Circuit Judge:

          By two separate letters filed on December 2, 2020,

defendant Vernon Snype, proceeding pro se, moves for

compassionate release and a sentence reduction pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).     The Government opposes both of

Snype's motions.   For the reasons set forth below, the motions

are denied.
       Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 2 of 15



                                BACKGROUND

I.   The Underlying Offense

           On July 6, 2002, Vernon Snype and William Partlow

stole a vehicle from a parking attendant at gunpoint and drove

to First Union Bank in Yonkers, New York. PSR ¶¶ 14-16. There,

they were accompanied by three accomplices, who sat in two

separate cars outside the bank and acted as lookouts.           PSR ¶ 15.

Snype and Partlow then entered the bank, armed with guns, and

stole $35,000 after threatening the bank staff and customers at

gunpoint, PSR ¶¶ 14, 16.

           With police en route to the bank, Snype and Partlow

fled from the scene by car; the three lookouts also fled in two

separate cars.    PSR ¶¶ 15-19.     A high-speed chase ensued on the

highway, with Snype and Partlow shooting their guns at the

police cars chasing them.      PSR ¶ 17.     Snype claims to have fired

these shots at the ground, rather than aiming at the police

cars, in hopes that the officers would pull back.          D. Ct. Dkt.

No. 126 at 2.    Eventually, the car crashed, and Snype and

Partlow continued to flee on foot.        PSR ¶ 17.    Partlow was found

and shot and killed by police, while Snype escaped and was not

arrested until July 11, 2002, five days later.          PSR ¶¶ 17, 24.

When he was arrested, Snype was in possession of $20,000, much

of which was still wrapped in First Union Bank money bands, fake

identification cards, and two loaded firearms in a bag that

                                     2
       Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 3 of 15



matched the description of the one used at the robbery.           PSR ¶

24.

            Snype, who was 41 years old at the time, was in a

relationship with his partner, Laureen Flowers, who, according

to Snype, was diagnosed with paranoid schizophrenia in 2000.            D.

Ct. Dkt. No. 125 at 1.      Snype, however, left his partner prior

to the robbery.     Id. at 1-2.    He says he participated in the

robbery so that he would have enough money to "get [his] own

apartment and not have to deal with [his partner's] behavior."

Id. at 2.   It is unclear whether Snype and his partner ever

reconciled after Snype's 2002 arrest.

II.   Prior Proceedings

            Snype was indicted for conspiracy to commit bank

robbery in violation of 18 U.S.C. § 371; bank robbery and armed

bank robbery in violation of 18 U.S.C. § 2113(a) and (d); and

using and carrying a firearm during and in relation to a crime

of violence in violation of 18 U.S.C. § 924(c).          Dkt Nos. 6, 26,

130, Ex. B. at 8.     A jury found Snype guilty of conspiracy to

commit bank robbery in violation of 18 U.S.C. § 371, but it was

unable to reach a verdict on the remaining counts and I declared

a mistrial as to those counts.       United States v. Snype, Nos. 07

Civ. 9490(DC), 02 Cr. 0939–3(DC), 2009 WL 2611930, at *2

(S.D.N.Y. Aug. 24, 2009).



                                     3
       Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 4 of 15



           At sentencing, I     determined that I was required to

sentence Snype to life imprisonment pursuant to 18 U.S.C. §

3559(c), also known as the "three strikes" law.          D. Ct. Dkt. No.

130, Ex. A at 14-15, 31.      Prior to the instant robbery, Snype

had a string of criminal convictions, three of which qualified

as "serious violent felonies":       (1) a 1980 conviction for

robbery in the second degree, PSR ¶¶ 49-50; D. Ct. Dkt. No. 130,

Ex. A at 12-13, (2) a 1981 conviction for attempted robbery in

the first degree, PSR ¶¶ 57-59; D. Ct. Dkt. No. 130, Ex. A at

13-14, and (3) a 1983 conviction for robbery in the first

degree, PSR ¶¶ 61-63, D. Ct. Dkt. No. 130, Ex. A at 14.           Snype

served almost ten years in prison for the 1983 conviction and

was released in December 1994.       PSR ¶ 64.

           In addition to finding that Snype had been convicted

of three "serious violent felonies," I also concluded that

Snype's conviction of conspiracy to commit bank robbery under 18

U.S.C. § 371 was a qualifying offense under the three strikes

law.   D. Ct. Dkt. No. 130, Ex. A at 2-3.        Hence, a sentence of

life imprisonment was required; the Second Circuit affirmed the

conviction and sentence.      See United States v. Snype, 441 F.3d

119, 153 (2d Cir. 2006).

III.   The Pending Motions

           Snype has filed two separate motions:         the first is a

motion for compassionate release pursuant to 18 U.S.C. §

                                     4
       Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 5 of 15



3582(c)(1)(A).    D. Ct. Dkt. No. 125.      The second is a motion for

a sentence reduction pursuant to the same statute.          D. Ct. Dkt.

No. 126.     Because Snype is proceeding pro se, his motions must

be liberally construed.      See McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156-57 (2d Cir. 2017).

             Snype makes four principal arguments for release:          (1)

he must care for his schizophrenic partner; (2) he has a higher

risk of severe illness from COVID-19 due to his age and asthma;

(3) he has significantly rehabilitated himself; and (4) his

prior convictions were incorrectly classified as "serious

violent felonies."     See generally D. Ct. Dkt. Nos. 125, 126,

131, 135.1

             The Government does not dispute that Snype has

exhausted his administrative remedies.        D. Ct. Dkt. No. 130 at

2.   The Government, however, disagrees with Snype that there are

extraordinary and compelling reasons for compassionate release.

First, it disputes that Snype is the only available caregiver

for his partner.     Id. at 3-4.    Second, it argues that, despite

the fact that Snype's asthma might place him at an increased

risk of severe illness, the risk does not constitute an

extraordinary and compelling reason.        Id. at 4-5.    Lastly, the




1     Although two of Snype's filings were submitted after his deadline
to respond, see D. Ct. Dkt. Nos. 131, 135, the Court has accepted
them.

                                     5
       Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 6 of 15



Government argues that Snype's "conviction for conspiring to

violate 18 U.S.C. § 2113 is a 'serious violent felony.'"            Id. at

5.

                                DISCUSSION

I.   Request for Compassionate Release

     A.   Applicable Law

           Where a defendant has "fully exhausted all

administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf," a court

"may reduce [his] term of imprisonment . . . after considering

the factors set forth in section 3553(a)" if "extraordinary and

compelling reasons warrant such a reduction" and "such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission."       18 U.S.C. § 3582(c)(1)(A).

           The Second Circuit has held that the First Step Act of

2018 "allows [district] courts independently to determine what

reasons, for purposes of compassionate release, are

extraordinary and compelling" and that the Director of the

Bureau of Prisons ("BOP Director") is no longer the sole arbiter

in determining whether the threshold is met.         See United States

v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020).          Historically,

however, in the context of sentence-reduction motions brought by

the BOP Director, "suffering from a serious physical or medical

condition" or "incapacitation of the defendant's spouse or

                                     6
      Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 7 of 15



registered partner when the defendant would be the only

available caregiver for the spouse or registered partner" have

been considered "extraordinary and compelling reasons."

U.S.S.G. § 1B1.13, n.1(A)(ii)(I), (C)(ii).

          As relevant here, Snype's mandatory life sentence does

not bar this Court from granting compassionate release.          See,

e.g., United States v. Rodriguez, 00-CR-761-2(JSR), 2020 WL

5810161, at *8 (S.D.N.Y. Sept. 3, 2020) (granting compassionate

release despite defendant's mandatory life sentence because

defendant had been "totally rehabilitated" and had underlying

health conditions that "increase[d] the risks associated with

COVID-19"); United States v. Perez, 3:02-CR-7(JBA), 2021 WL

837425, at *5 (D. Conn. Mar. 4, 2021) ("Although [the

defendant's] life sentences are mandatory, the mandatory

component does not bar relief under the First Step Act.").             Some

courts, however, have hesitated in using the First Step Act to

reduce mandatory life sentences.        See, e.g., United States v.

Castillo, 04-CR-408(KMW), 2021 WL 268638, at *3 (S.D.N.Y. Jan.

27, 2021) (denying compassionate release of a mandatory life

sentence, in part, because the defendant would still be subject

to a 90-year mandatory sentence were he sentenced today).

          While courts in this Circuit have not granted a

compassionate release motion for a mandatory life sentence

imposed under the three strikes law, across the country, courts

                                    7
         Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 8 of 15



are grappling with this question and have reached varied

results.     Some courts have found extraordinary and compelling

reasons sufficient to reduce a mandatory life sentence imposed

under the three strikes law.         See United States v. Carroll, 98-

CR-351(RLW), 2020 WL 8024485, at *7 (E.D. Mo. Sept. 14, 2020)

(granting compassionate release when mandatory life sentence was

premised on a robbery that the defendant committed when he was

16 years old); United States v. Williams, 3:04cr95/MCR, 2020 WL

1751545, at *4 (N.D. Fla. Apr. 1, 2020) (releasing a "seriously

ill" defendant whose "prior offenses occurred more than 40 years

ago").

             Other courts have been more hesitant.         See United

States v. Spencer, 95-CR-659, 2020 WL 6504578, at *2 (E.D. Penn.

Nov. 5, 2020) ("Even considering [the defendant's] age -- he is

now sixty-four -- and his rehabilitation while in prison . . .

the violent and repetitive nature of [the defendant's] offenses

[which resulted in a three strikes life sentence] weigh against

his release."); United States v. Martin, No. 98-178, 2020 WL

3960433, at *11 (E.D. Penn. July 13, 2020) (denying release

because defendant's "violent criminal history, including twice

committing violent crimes after serving long sentences, mandates

against releasing him again"); Walker v. United States, 16-

21973-Civ, 2020 WL 2308468, at *1 (S.D. Fla. May 8, 2020)

("Despite the severity of [the defendant's] alleged medical

                                       8
      Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 9 of 15



condition, the Court finds such a [sentence] reduction, given

the seriousness of his offenses and his criminal history,

inappropriate at this time.").

     B.   Application

           1.   Extraordinary and Compelling Reasons for Relief

           While there is some merit to Snype's arguments for

compassionate release, I am not persuaded that Snype has

demonstrated extraordinary and compelling circumstances.

           I am sympathetic to Snype's arguments about needing to

care for his partner.    But Snype fails to meet the high standard

required to show that he is the only person available who can

act as his partner's caregiver.      See, e.g., United States v.

Myrick, No. 12-CR-385(ARR), 2020 WL 6128943, at *5 (E.D.N.Y.

Oct. 19, 2020) (listing Second Circuit cases finding that

compassionate release was unwarranted "when there may be other

family members available to [provide care]"); United States v.

Hasanoff, No. 10-CR-162(KMW), 2020 WL 6285308, at *3 (S.D.N.Y.

Oct. 27, 2020) (granting motion when "ample evidence," including

"affidavits, letters, and medical records" showed that movant

"has become the only available caregiver" to his ailing mother).

           Here, Snype's own words highlight the uncertainty of

his argument.   First, in his email conversations with his

daughter, Snype says that his partner, who has refused care from

medical professionals and his daughter, "will be stable when [he

                                    9
      Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 10 of 15



is] home, and only when [he is] home," but then acknowledges

that according to his daughter, his partner "has an attitude"

towards him and is "mad" at him.         D. Ct. Dkt. No. 130, Ex. B at

11.   Second, while Snype highlights his newfound ability and

desire to care for his partner suffering from mental illness,

according to his own words, he committed the robbery to get his

"own apartment and not have to deal with [his ex-partner's]

behavior,"    D. Ct. Dkt. No. 126 at 2, and to "leave . . . the

living condition that [he] was in."         Id. at 3.   While

recognizing that people and relationships can evolve over time,

based on these facts, I do not find that Snype has established

that he is now the only available caregiver for his partner.

After all, Snype has not been available to care for his partner

for all the years since he has been incarcerated, and he will

have his own challenges to face if and when he is released.

             I am also cognizant that Snype is 60 years old and

asthmatic, which places him at an increased risk of experiencing

serious illness from COVID-19.      See D. Ct. Dkt. No. 125 at 3;

Centers for Disease Control and Prevention, COVID-19: People at

Increased Risk – People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.          But the Bureau

of Prisons (the "BOP") has made efforts to maintain the safety

of the BOP's inmate population and staff in the face of "grave

                                    10
     Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 11 of 15



and enduring" challenges stemming from the pandemic.         See

Federal Defenders of New York, Inc. v. Federal Bureau of

Prisons, 954 F.3d 118, 135 (2d Cir. 2020).        As the Government

also notes, the BOP has taken substantive steps to address the

COVID-19 pandemic.     See D. Ct. Dkt. No. 130 at 4-5 (noting the

suspension of visits, limiting of gatherings, increase of

cleaning, sanitation, and medical supplies, etc.); Federal

Bureau of Prisons, Modified Operations,

https://www.bop.gov/coronavirus/ covid19_status.jsp.

           And during Snype's most recent clinical visit on

December 2, 2020, Snype reported that he "feels good" and "has

no complaints."   D. Ct. Dkt. No. 130, Ex. D at 1.        Based on

these facts, I do not find that Snype is suffering from a

serious medical condition rising to the level of an

extraordinary and compelling reason meriting compassionate

release.

           2.   The Section 3553(a) Factors

           The Section 3553(a) factors also weigh against a

sentence reduction here.    Reducing Snype's mandatory life

sentence to a sentence of less than twenty years would not

reflect the "seriousness of the offense," which began with the

robbery of a parking attendant at gunpoint, continued with a

violent holdup of a bank, and ended with Snype's firing shots at

officers while fleeing by car.     See 18 U.S.C. § 3553(a)(2)(A);

                                   11
      Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 12 of 15



see also D. Ct. Dkt. No. 126 at 2.       Snype argues that a bank

robbery carries a maximum sentence of twenty years,2 so his

incarceration for almost 20 years is sufficient deterrence.             See

D. Ct. Dkt. No. 131 at 4.      Snype's argument, however, fails to

account for the applicability of 18 U.S.C. § 3559(c) to his

sentencing, which required me to impose the life sentence and

still weighs against the granting of compassionate release.

           Additionally, the "history and characteristics of the

defendant" showed that Snype had a propensity to commit armed

robbery.   See 18 U.S.C. § 3553(a)(1); PSR at 1.        A lengthy

sentence is necessary here to "afford adequate deterrence to

criminal conduct," because a prior eleven-year prison stay did

not deter Snype from participating in this armed robbery.           See

18 U.S.C. § 3553(a)(2)(B); D. Ct. Dkt. No. 130, Ex. A at 18.

Snype cites United States v. Clausen to posit that relying on

his criminal convictions from forty years ago "provide[s] an

outdated and incomplete glimpse" into his history.          D. Ct. Dkt.

No. 131 at 3 (quoting United States v. Clausen, No. 00-291-2,

2020 WL 4601247, at *2 (E.D. Penn. Aug. 10, 2020)).          But Snype's

crimes committed when he was a young man are still relevant in

considering the section 3553(a) factors, and Snype committed his

bank robbery as a 41-year-old, after having already served a



2    See 18 U.S.C. § 2113(a), which sets a statutory maximum sentence
of twenty years' imprisonment for bank robbery.

                                    12
        Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 13 of 15



lengthy prison sentence for similar crimes.           PSR ¶¶ 64, 85.

Indeed, the bank robbery was committed less than eight years

after completing that sentence.         Snype's history weighs heavily

against early release.

II.     The Request to Vacate the Sentence

             Snype's alternative argument that his sentence should

be vacated is without merit.        Contrary to Snype's assertion,

United States v. Davis, 139 S. Ct. 2319 (2019), did not hold

that conspiracy offenses can never qualify as violent felonies

-- instead, the Supreme Court held that a conspiracy offense

could not be a crime of violence under 18 U.S.C § 924(c)(3)'s

residual clause, which was unconstitutionally vague.            Id. at

2336.     Snype's conspiracy conviction is a "serious violent

felony" not because of section 3559(c)(2)(F)'s residual clause,

but because of its enumerated clause, which explicitly lists

conspiracy to commit robbery under section 2113 as a "serious

violent felony."      18 U.S.C. § 3559(c)(2)(F)(i); see also Davis,

139 S. Ct. at 2336 (noting that a statute "includ[ing] certain

enumerated offenses" would avoid constitutional vagueness

problems).

             Snype's reference to United States v. Shabazz, No. 16-

CV-1368, 2019 WL 3942975 (M.D. Penn. Aug. 21, 2019), which

suggests that he also believes his previous convictions for

robbery under New York state law do not constitute serious

                                      13
        Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 14 of 15



violent felonies under section 3559(c)(2)(F)(ii), does not help

him.3    D. Ct. Dkt. No. 125 at 2.         In Shabazz, the court held that

it was possible for a defendant to be convicted of robbery under

N.Y. Penal Law § 160.15 without the presence of the force

element necessary to make it a "serious violent felony."             2019

WL 3942975, at *10.       This court, however, is bound by the Second

Circuit, which has held that all robberies have a sufficient

force element "regardless of whether the force actually employed

in the taking of the property is by itself sufficient to cause

pain or injury."      Shabazz v. United States, 912 F.3d 73, 77-78

(2d Cir. 2019) (interpreting Connecticut's statutory scheme for

robbery, which is identical to New York's, in light of 18 U.S.C.

§ 924(e)(2)(B)'s force clause, which is identical to 18 U.S.C. §

3559(c)(2)(F)(ii)).

             Moreover, the Second Circuit has held that Snype's New

York State robbery convictions are serious violent felonies as

enumerated offenses under section 3559(c)(2)(F)(i).            See United

States v. Snype, 441 F.3d 119, 149 (2d Cir. 2006) ("As for

Snype's state robbery convictions, the state law definitions of

the first and second degree robbery crimes referenced in the



3    In his response to the Government, Snype concedes that his
"robbery convictions remain crimes of violence," but argues that these
"offenses occurred over 40 years ago, and do not reflect [his] current
behavior and characteristics." D. Ct. Dkt. No. 131 at 1. This
argument is addressed in the discussion of the Section 3553(a)
factors, but I also distinguish Shabazz for clarity.

                                      14
      Case 7:02-cr-00939-DC Document 136 Filed 03/29/21 Page 15 of 15



judgments of conviction plainly comport with the common

definition of robbery in §§ 2111, 2113, and 2118, thereby

bringing those state convictions within § 3559(c)(3)(F)(i).").

           Finally, it should be noted that a different

provision, 18 U.S.C. § 3582(c)(1)(A)(ii), allows the court to

modify a defendant's sentence when (1) the defendant is 70 years

of age; (2) he has served at least 30 years of his sentence; and

(3) the BOP Director determines the defendant is not a danger to

the safety of others.     I encourage Snype to continue his efforts

to turn his life around,4 and to file another motion, either

under this provision when the time comes, or under §

3582(c)(1)(A)(i) again should circumstances change.

           Accordingly, Snype's present motions are DENIED.

           The Clerk of the Court shall terminate the motions at

docket numbers 125 and 126.

           SO ORDERED.

Dated:     New York, New York
           March 26, 2021


                                         _s/Denny Chin________________
                                         DENNY CHIN
                                         United States Circuit Judge
                                         Sitting By Designation




4    Here, while Snype's rehabilitation is commendable,
"rehabilitation alone shall not be considered an extraordinary and
compelling reason." Brooker, 976 F.3d at 238.

                                    15
